IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,095


Ex parte MICHAEL WAYNE WOFFORD, Applicant




APPLICATION FOR WRIT OF HABEAS CORPUS
FROM DALLAS COUNTY


Keller, P.J., delivered the opinion of the unanimous Court.
	Applicant was convicted of sexual assault.  He later filed a post-conviction motion for DNA
testing under Chapter 64, (1) and because he was indigent, counsel was appointed in accordance with
the terms of the statute. (2)  The trial court denied the motion.  Counsel filed a notice of appeal, but the
notice was filed late, and the appeal was dismissed for lack of jurisdiction.  Applicant then filed a
habeas corpus application, alleging that he was denied his right to appeal and that counsel's failure
to timely file the notice of appeal constituted ineffective assistance, entitling applicant to relief in
the form of an out-of-time appeal.  
		We held in Ex parte Baker, 2006 Tex. Crim. App. LEXIS 302 (February 8, 2006),
that complaints arising out of Chapter 64 proceedings are not cognizable in post-conviction habeas
corpus proceedings.  The application is therefore dismissed. 

							Keller, Presiding Judge
Date delivered: March 8, 2006
Do not publish	 										
1.   Tex. Code Crim. Proc., Art. 64.01, et. seq.
2.   Art. 64.01(c).